Citation Nr: 0805593	
Decision Date: 02/18/08    Archive Date: 02/26/08

DOCKET NO.  06-31 929A	)	DATE
	)
	)

On appeal from the decision of the Department of Veterans 
Affairs Regional Office and Insurance Center in Philadelphia, 
Pennsylvania


THE ISSUE

Eligibility for Service-Disabled Veterans Insurance under 
38 U.S.C. § 1922 (a).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart 
of the U.S.A.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION


The veteran served on active duty from September 1966 to 
August 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.


FINDING OF FACT

On November 16, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.



		
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


